Where the owner consigns cotton to his factors who make advances and charge interest thereon as *Page 471 
well as sell cotton retaining advances, interest, commissions and charges, and under circumstances of financial stress and the low price of cotton the factors secure from the owner an agreement to divide profit after all charges are paid should the price advance, the factors being reasonably secured if the price recedes, such agreement under the facts of this case, will not in equity be a defense against a bill for an accounting for all the profits after all charges are fully paid.